                                                                   May 21, 2021
                                                                       VPC
1

2
                                                                    JS-6
3

4

5
                          UNITED STATES DISTRICT COURT
6
                         CENTRAL DISTRICT OF CALIFORNIA
7

8
     UNITED AFRICAN-ASIAN
9    ABILITIES CLUB, ON BEHALF OF                 Case No: 2:20-cv-04410-SB-MRW
10
     ITSELF AND ITS MEMBERS;
     ANNA MARIE WIGGINS, An
11   Individual, ON BEHALF OF                     ORDER FOR DISMISSAL WITH
12
     ROBERT AARON MCKISSICK,                      PREJUDICE OF ENTIRE ACTION

13                       Plaintiffs,              [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14        v.
     8715 BURTON TOWER, INC.; and
15
     DOES 1 THROUGH 10, Inclusive
16
                  Defendants
17

18         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19   parties herein and for good cause shown, this Court hereby dismisses with prejudice
20   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21   complaint in its entirety. Each of the parties herein shall bear their own respective
22   attorney fees and costs.
23         IT IS SO ORDERED.
24

25

26
     Dated: May 21, 2021
27                                          By: _____________________________
28                                                Hon. Stanley Blumenfeld, Jr.
                                                  United States District Judge


                                 ORDER FOR DISMISSAL                                         1
